MARSHALL, C. J.:
1. The jurisdiction of the intex'state commerce com-mision over freight rates for transportation service between points wholly within a state to prevent discrimination against interstate commerce, does not interfere with the jurisdiction of a state commission over intrastate rates so long as its orders do not x*esult in such discrimination.
2. The order made by the interstate commerce commission on July 29, 1920, in a proceeding' known as Ex Parte 74 granting a 40% horizontal increase in freight rates, was not such a definite specific order in its application to service wholly within the state of Ohio as to preclude an inquiry concerning* intrastate rates by the public utilities commission of Ohio under the changed conditions existing in September, 1921.
Orders affirmed.
Johnson, Hough, Wanamaker, Robinson, Jopes and Matthias, JJ., concur.